Citation Nr: 1812511	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.

2.  Entitlement to an initial compensable evaluation prior to January 26, 2009, and in excess of 10 percent therefrom for left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Seattle, Washington.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In December 2010 and December 2016, the Board remanded the appeal.


FINDINGS OF FACT

1.  Right knee disability was manifested by flexion more nearly limited to 30 degrees but not 15 degrees prior to March 14, 2017; and, from March 14, 2017, flexion was not more nearly limited to 30 degrees.

2.  Left knee disability was manifested by flexion more nearly limited to 30 degrees but not 15 degrees prior to March 14, 2017; and, from March 14, 2017, flexion was not more nearly limited to 30 degrees.

3.  Right hip disability was not manifested by flexion more nearly limited to 30 degrees during the pendency of this appeal.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation from September 1, 2005, to March 14, 2017, for right knee disability are met; but the criteria for an evaluation in excess of 20 percent prior to March 14, 2017 and in excess of 10 percent therefrom are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5260 (2017).

2.  The criteria for a 20 percent evaluation from September 1, 2005, to March 14, 2017, for left knee disability are met; but the criteria for an evaluation in excess of 20 percent prior to March 14, 2017 and in excess of 10 percent therefrom are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5260 (2017).

3.  The criteria for a disability evaluation in excess of 10 percent for right hip disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran argues that the March 2017 examinations are inadequate because they did not assess disability during flare-ups.  However, the Board finds that the examinations are adequate as the examiners inquired whether there are periods of flare and, as the answer was yes, the examiners identified the severity, frequency, and duration; also the examiners noted the precipitating factors; and the functional impairment as reported by the Veteran.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the knee, limitation of flexion warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For the hip, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Ranges of knee motion are 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.   Normal range of hip flexion is from 0 to 125 degrees; normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Joint disabilities rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right and Left Knee Disabilities

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the assignment of a 20 percent evaluation from September 1, 2005, through March 13, 2017, for right and left knee disabilities; but evaluations in excess of 10 percent from March 14, 2017 (VA examination date) are not warranted.  The evidence of record supports the assignment of separate ("staged") evaluations based on limitation of flexion because the factual findings show distinct periods where the service- connected disability exhibited symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for right and left knee disability prior to March 14, 2017, and in excess of 10 percent therefrom.  Neither the lay nor medical evidence more nearly approximate the criteria for an evaluation in excess of 20 percent prior to March 14, 2017, or in excess of 10 percent therefrom.  38 C.F.R. § 4.7.  

For the period of time prior to March 14, 2017, the complaints and findings meet the criteria for a 20 percent evaluation and no more.  On VA examination in January 2005, bilateral knee flexion was limited to 130 degrees with pain on motion; however, there was no indication of the point at which pain began.  On VA examination in January 2009, right knee flexion was limited to 140 degrees with pain beginning at 25 degrees on the right and 30 degrees on left.  This evidence supports the assignment of a 20 percent disability rating for each knee based on limitation of flexion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

However, an evaluation in excess of 20 percent prior to March 14, 2017, is not warranted for either knee as flexion was not more nearly limited to 15 degrees.  VA examination reports dated in January 2005, January 2009, and March 2017 reflect flexion significantly better than 15 degrees.  Also, a higher or separate evaluations are not warranted for either knee prior to March 14, 2017, under other potentially available provisions as the evidence does not more nearly show ankylosis; recurrent subluxation or instability; frequent episodes of "locking," pain, and effusion into the joint; extension limited to 10 degrees; impairment of tibia and fibular; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Although the Veteran reported symptoms that included locking and giving way on VA examination in January 2009, the multiple VA examination reports of record show no objective findings for frequent episodes of "locking," pain, and effusion into the joint, or subluxation/instability.  The Board finds that the medical evidence is more persuasive in this regard in view of the many years of VA treatment records and the subsequent 2017 VA examination report, both of which reflect no complaints or findings for locking or subluxation/instability.

The preponderance of the evidence is against an evaluation in excess of 10 percent for each knee from March 14, 2017, based on report of VA examination dated in March 14, 2017, showing flexion better than 60 degrees for each knee.  In fact, on VA examination of March 14, 2017, there was full range of motion (0 to 140 degrees) in both knees.  The Veteran performed repetitive use testing with no loss of motion in either knee.  For each knee, there was no pain on range of motion testing; no pain on weight bearing; and no pain on passive range of motion or in non-weight bearing.  Thus, an evaluation in excess of 10 percent is not warranted from March 14, 2017, as flexion is not more nearly limited to 60 degrees or worse.  Also, a higher or separate disability evaluation from March 14, 2017, is not warranted under any other potentially applicable provision as the evidence does not more nearly show ankylosis; recurrent subluxation or instability; frequent episodes of "locking," pain, and effusion into the joint; extension limited to 10 degrees; impairment of tibia and fibular; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.

The Veteran is competent to report that his disabilities are worse than presently evaluated.  In this regard, the Board accepts his statements and testimony concerning pain, popping knee cap, and flares; the Board further accepts his report of difficulty with walking, sitting, and taking stairs.  See DeLuca, supra.  His statements are competent and credible.  However, the Veteran has not reported associated symptoms that would warrant higher evaluations than assigned for either knee.  The Board has specifically considered the report of flare-ups, but observes that the Veteran has not reported (nor does the record show) any additional loss of motion or other symptoms associated with flare-ups that would warrant an evaluation greater than assigned.  See Sharp v. Shulkin, 29 Vet. App 26 (2017).  In this case, neither the lay nor medical evidence reflects the functional equivalent of impairment required for higher evaluations than now assigned for either knee.  Such evidence demonstrates flexion better than 15 degrees prior to March 14, 2017, and better than 60 degrees therefrom for both knees.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, there is no indication in the record of any functional loss left uncompensated resulting from pain, popping knee cap, and flares.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for higher ratings than assigned, as explained and discussed above.

Accordingly, a 20 percent evaluation from September 1, 2005, to March 14, 2017 is granted for each knee.  However, an evaluation in excess of 20 percent prior to March 14, 2017, and in excess of 10 percent therefrom for each knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5260.  With respect to the partial denials, the evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Hip Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for right hip disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

VA examination reports dated in January 2005, January 2009, and March 2017 reflect flexion significantly better than 30 degrees.  Moreover, there was full flexion in the right hip joint on VA examination in March 2017.  The Veteran performed repetitive use testing with no loss of motion.  There was no pain on range of motion testing; no pain on weight bearing; and no pain on passive range of motion or in non-weight bearing.  Thus, an evaluation in excess of 10 percent is not warranted as flexion is not more nearly limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Also, a higher or separate disability evaluation is not warranted under any other potentially applicable provision as the evidence does not more nearly show ankylosis; extension limited to 5 degrees; limited abduction or adduction; flail joint; or femur impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5253, 5254, and 5255.

The Veteran is competent to report that his disabilities are worse than presently evaluated.  In this regard, the Board accepts his statements and testimony concerning pain and limited activities.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  The Board has specifically considered the report of flare-ups, but observes that the Veteran has not reported having any additional loss of motion associated with flare-ups that would warrant an evaluation greater than assigned.  See generally Sharp v. Shulkin, 29 Vet. App 26 (2017).  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, there is no indication in the record of any functional loss left uncompensated.

Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert supra.


ORDER

An initial 20 percent evaluation from September 1, 2005, to March 14, 2017, for right knee disability is granted.

An initial evaluation in excess of 10 percent from March 14, 2017, for right knee disability is denied.

An initial 20 percent evaluation from September 1, 2005, to March 14, 2017, for left knee disability is granted.

An initial evaluation in excess of 10 percent from March 14, 2017, for left knee disability is denied.

An initial evaluation in excess of 10 percent for right hip disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


